Attachment to Advisory Action
Applicants’ amendment filed 2/8/2021 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search, raises the issue of new matter, presents additional claims without cancelling a corresponding number of finally rejected claims, and does not simplify issues for appeal.
With respect to new issues, independent claim 17 has been amended to include “wherein said dispersant is an adduct of at least one acid or mono- or polycarboxylic acid or anhydride and a polyol”. It is the examiner's position that this is a new issue since this combination was not presented before and claims dependent on claim 17 were not presented before with this combination. Therefore, the amendment would require further consideration and/or search.
Applicant’s amendment also raises the issue of new matter for the following reasons:1) The only reference to a dispersant being “an adduct of at least one acid or mono- or polycarboxylic acid or anhydride and a polyol” is at ¶ 80, but the discussion is limited to:
    PNG
    media_image1.png
    123
    641
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    196
    417
    media_image2.png
    Greyscale
The scope of claim 17 extends well beyond the original disclosure since the solely disclosed polyisobutenyl succinic acid/anhydride ester with a polyol of the above formula is not representative of the broad “an adduct of at least one acid or mono- or polycarboxylic acid or anhydride and a polyol” genus. It is also unclear how the above disclosure provides support for a “monocarboxylic acid” being used. There is insufficient evidence that Applicant was in possession of the breadth being claimed. 
2) the new limitation of claim 36 “wherein said mono- or polycarboxylic acid ester is an adduct formed by reacting at least one alkyl substituted mono- or polycarboxylic acid acylating reagent and a polyol” is not found within the specification as originally filed. Rather, ¶ 78 indicates the dispersant can be a mono- or polycarboxylic acid or anhydride that has been treated with an acylating reagent. The Examiner finds no discussion concerning “reacting at least one alkyl substituted mono- or polycarboxylic acid acylating reagent and a polyol” within the specification as originally filed. It is unclear where exactly the genus “alkyl substituted mono- or polycarboxylic acid acylating reagent” is described. There is insufficient evidence that Applicant was in possession of the subject matter now claimed at the time of filing. 
3) Claim 37 refers to a dispersant that is a mono- or polycarboxylic acid ester with a particular hydrocarbyl polymer moiety. However, written support is only found for dispersants of three particular chemical formulae having the polyalkenes in specific 
    PNG
    media_image3.png
    592
    650
    media_image3.png
    Greyscale
None of the above compounds are described as being “an adduct of at least one acid or mono- or polycarboxylic acid or anhydride and a polyol” as required by claim 17. Also, as discussed with respect to claim 17, the only written support with respect to “an adduct of at least one acid or mono- or polycarboxylic acid or anhydride and a polyol” is found within ¶ 80, which only discusses a polyisobutenyl substituent. There is insufficient evidence of record that Applicant was in possession of the breadth encompassed by the scope of the present claim. 
4) Claim 38 refers to a dispersant that is a mono- or polycarboxylic acid ester with a particular alcohol moiety. However, written support is only found for dispersants of three particular chemical formulae having “alcohol moieties” in specific positions at ¶ 78:
    PNG
    media_image3.png
    592
    650
    media_image3.png
    Greyscale
None of the above compounds are described as being “an adduct of at least one acid or mono- or polycarboxylic acid or anhydride and a polyol” as required by claim 17. Also, as discussed with respect to claim 17, the only written support with respect to “an adduct of at least one acid or mono- or polycarboxylic acid or anhydride and a polyol” is found within ¶ 80, which only suggests a pentaerythritol reactant. There is insufficient evidence of record that Applicant was in possession of the breadth encompassed by the scope of the present claim.
5) Claim 40 recites “wherein the mono- or polycarboxylic acid ester comprises a polyisobutenyl and pentaerythritol moiety”. Written support is only found for:
    PNG
    media_image1.png
    123
    641
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    196
    417
    media_image2.png
    Greyscale
There is insufficient evidence of record that Applicant was in possession of the breadth encompassed by the scope of the present claim.
Applicant’s amendment would also necessitate the introduction of new grounds of rejection under 35 USC 112, 2nd paragraph. The term “the acylating reagent” within claim 39 lacks antecedent basis. 
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. Since the amendment is not being entered for the reason given above and all arguments by Applicant concern the proposed amendments, such arguments are rendered moot and thus need not be addressed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764